DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see 6, filed 03/14/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“processing unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “wide beam” and “narrow directed beam” in claim 10, 17 is a relative term which renders the claim indefinite. The terms “narrow” and “wide” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. However, in the interest of compact prosecution, the wide beam will be interpreted to mean the second transceiver configured to generate a beam wider than the first transceiver.
Claim 16 recites the limitation “the first range . . . the second range" in lines 1-2. There is insufficient antecedent basis for the first and second range within the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-5, 8-10, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lalezari (US PAT 8248298) in view of Cattle (US-20190324134) and further in view of Lee et al. (US-20190310358  hereinafter Lee).

Regarding claim 1, Lalezari teaches A radar system for three-dimensional beam scanning, comprising: 
an antenna module configured to radiate one or more radio frequency (RF) beams (Lalezari fig 5) with 
an (Lalezari fig 5b [shows beamforming]; 3:5 “each aperture rotates on a one-axis gimbal”) using 
one or more phase control elements (Lalezari 13:48-54 “ FIG. 8, orthogonal phased array antenna system 5 receives a received signal reflected from a given object or target, and then the received signal is fed to receiver 40 via receive transmission line 63 and to radar controller 50 via controller transmission line 66.”; 3:56 “phase shift control functions”) and to 
generate radar data capturing a surrounding environment from one or more received RF return signals (Lalezari 13:54-55 “ the received signal data are processed by radar software”) , wherein the antenna module comprises: 
a first transceiver (Lalezari figs 6-7; 13:9-13 “FIG. 7 . . . shown as orthogonal phased array antenna system 5, which preferably comprises two linear, orthogonally-oriented phased array antennas, wherein both apertures have transmit/receive functionality”) configured to 
scan a field of view with first RF beams (Lalezari 15:24-25 “ As shown with three pairs of antennas, each pair provides a 120.degree. field of view.”; 15:39-40 “FIG. 14, a graph is shown depicting a series of curves comparing a 2D scanned array”) along 
a first axis (Lalezari fig 5) at a first frequency (Lalezari 7:49-51 “ orthogonal antenna system may provide high resolution imaging at a microwave frequency and at a millimeter wave frequency”), and 
a second transceiver different from the first transceiver (Lalezari 13:9-13 “FIG. 7 . . . shown as orthogonal phased array antenna system 5, which preferably comprises two linear, orthogonally-oriented phased array antennas, wherein both apertures have transmit/receive functionality”) and configured to scan the field of view with second RF beams along 
a second axis (Lalezari fig 5) orthogonal to the first axis (Lalezari fig 5b; 7:49 “orthogonal antenna system”) at 
a processing unit configured to detect and identify a target in the surrounding environment from the radar data (Lalezari 4:22 “radar processing receiver”; 7:49-50 “orthogonal antenna system may provide high resolution imaging ”; 13:49-51 “FIG. 8, orthogonal phased array antenna system 5 receives a received signal reflected from a given object or target”).
Lalezari does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Cattle teaches a frequency-scanned radar imaging system with an orthogonal orientated set of antennas using unique frequencies (0059 “ the frequency-scanning antenna(s) 210 can transmit the radar signals such that the radar signals are physically mapped to a plurality of unique beam angles corresponding to a plurality of unique frequencies.”) and analog beamforming (Cattle 0081 “analog beamforming action of the fixed phase shifts between consecutive elements of first antenna set 402”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the orthogonal linear transmit/receive array radar of Lalezari to include the frequency scanning radar of Cattle.  One would have been motivated to do so in order to advantageously create high resolution imaging at a low cost (Cattle 0053).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, Cattle merely teaches that it is well-known to incorporate the particular transmit/receive configuration.  Since both Lalezari and Cattle disclose similar scanning radar, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
While Cattle teaches using different frequencies, Cattle The combination does not explicitly teach the different frequencies are to avoid interference. However, in a related field of endeavor, Lee teaches using different frequencies so that the second RF beams do not interfere with the first RF beams (Lee 0202 “the antenna systems shown in FIGS. 3, and in order to obtain azimuth/elevation information of an object, uses the signal transmission/reception methods shown in FIGS. 4 to 6 and makes frequency bands and signal waveforms of transmission signals different in a short-range detection mode and a mid/long-range detection mode, thereby being able to avoid interference with other radar apparatuses and measure azimuth/elevation information of an object with high resolution at both a mid/long distance and a short distance.).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the orthogonal linear transmit/receive array radar of Lalezari and the frequency scanning radar of Cattle to include the radar apparatus and method of Lee.  One would have been motivated to do so in order to advantageously reduce interference (Lee 0202).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, Lee merely teaches that it is well-known to incorporate the particular antenna configuration.  Since both the previous combination and Lee disclose similar automotive radar, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.



	Regarding claim 3, Lalezari in view of Cattle and Lee teach The radar system of claim 1, wherein the first transceiver is further configured to scan a subject location in azimuth while the second transceiver scans the field-of-view in elevation at the subject location in azimuth (Lalezari fig 5).

	Regarding claim 4, Lalezari in view of Cattle and Lee teach The radar system of claim 3, wherein the first transceiver is further configured to steer the first RF beams (Cattle 0051 “beam scanning can be used to steer a beam through a large aperture to examine a useful field of view”) 
to a subsequent location in azimuth when the second transceiver completes scanning the field-of-view in elevation at the subject location in azimuth (Cattle 0069 “discrete beam positions over the scanning range. This gives 1,200 “pixels” in the horizontal/azimuthal direction.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the orthogonal linear transmit/receive array radar of Lalezari to include the frequency scanning radar of Cattle.  One would have been motivated to do so in order to advantageously create high resolution imaging at a low cost (Cattle 0053).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, Cattle merely teaches that it is well-known to incorporate the particular transmit/receive configuration.  Since both Lalezari and Cattle disclose similar scanning radar, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 5, Lalezari in view of Cattle and Lee teach The radar system of claim 1, wherein the antenna module is further configured to generate first radar data from the one or more received RF return signals in the first axis and second radar data from the one or more received RF return signals in the second axis (Cattle 0111 “signal processing modules 214 can gather polarization data associated with the responses received at the first polarization and the second polarization. Polarization data can include applicable data related to transmission and receipt of radar signals”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the orthogonal linear transmit/receive array radar of Lalezari to include the frequency scanning radar of Cattle.  One would have been motivated to do so in order to advantageously create high resolution imaging at a low cost (Cattle 0053).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, Cattle merely teaches that it is well-known to incorporate the particular transmit/receive configuration.  Since both Lalezari and Cattle disclose similar scanning radar, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


	Regarding claim 8, Lalezari in view of Cattle and Lee teach The radar system of claim 1, wherein the first axis corresponds to an azimuth direction and the second axis corresponds to an elevation direction (Lalezari 11:49-53 “ As shown in FIG. 3, vertical first aperture 10 produces first aperture narrow beam 410 in first dimensional plane (elevation) 400 and first aperture fan beam 411 in the orthogonal plane, second dimensional plane (azimuth) 401.”; 6:5-10 “present invention contemplates two orthogonal electronically scanned/multiple beam antennas with an approximately 5.degree. beamwidths in one plane and fan beam in the orthogonal dimension. This allows for rapid scanning in both azimuth and elevation”).


	Regarding claim 9, Lalezari in view of Cattle and Lee teach The radar system of claim 1, wherein each of the first RF beams and the second RF beams comprises a frequency-modulated continuous waveform (FMCW) chirp signal (Lalezari 4:25-27 “the present invention may operate with a variety of radar waveforms, including frequency modulated continuous wave (FMCW)”).


	Regarding claim 10, Lalezari teaches An antenna module comprising: a first transceiver configured to scan a field of view with first RF beams (Lalezari fig 5) along 
a first axis (Lalezari fig 5) at a first frequency (Lalezari 7:49-51 “ orthogonal antenna system may provide high resolution imaging at a microwave frequency and at a millimeter wave frequency”), and 
a second transceiver different from the first transceiver (Lalezari 13:9-13 “FIG. 7 . . . shown as orthogonal phased array antenna system 5, which preferably comprises two linear, orthogonally-oriented phased array antennas, wherein both apertures have transmit/receive functionality”) and configured to 
scan the field of view with second RF beams along a second axis (Lalezari fig 5) orthogonal to the first axis at (Lalezari fig 5b; 7:49 “orthogonal antenna system”), 
wherein the first transceiver is configured to generate a narrow directed beam (Lalezari 11:49-52 “As shown in FIG. 3, vertical first aperture 10 produces first aperture narrow beam 410 in first dimensional plane (elevation) 400 and first aperture fan beam 411 in the orthogonal plane,”) and (Lalezari 7:60-65 “FIG. 3 is a front view of an orthogonal antenna system having a transmit aperture and an orthogonally-oriented receive aperture according to the present invention, showing the fan beam and narrow beam produced by the transmit aperture and the orthogonal fan beam and narrow beam produced by the receive aperture.”).
Lalezari does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Cattle teaches a frequency-scanned radar imaging system with an orthogonal orientated set of antennas using unique frequencies (Cattle 0059 “ the frequency-scanning antenna(s) 210 can transmit the radar signals such that the radar signals are physically mapped to a plurality of unique beam angles corresponding to a plurality of unique frequencies.”) and
a second transceiver configured to generate a wide beam (Cattle 0083 “Due to the beamforming operation of the second set of antennas 404 operating as an array, a beam shape can be produced that is wide in the horizontal dimension”; 0075 “shown in FIG. 3, one of the first and second antenna sets 302 and 304 ca be used to transmit radar signals while the other antenna set is used to receive radar signal. ”)
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the orthogonal linear transmit/receive array radar of Lalezari to include the frequency scanning radar of Cattle.  One would have been motivated to do so in order to advantageously create high resolution imaging at a low cost (Cattle 0053).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Cattle merely teaches that it is well-known to incorporate the particular transmit/receive configuration.  Since both Lalezari and Cattle disclose similar scanning radar, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
While Cattle teaches using different frequencies, Cattle The combination does not explicitly teach the different frequencies are to avoid interference. However, in a related field of endeavor, Lee teaches using different frequencies such that the second RF beams does not interfere with the first RF beams (Lee 0202 “the antenna systems shown in FIGS. 3, and in order to obtain azimuth/elevation information of an object, uses the signal transmission/reception methods shown in FIGS. 4 to 6 and makes frequency bands and signal waveforms of transmission signals different in a short-range detection mode and a mid/long-range detection mode, thereby being able to avoid interference with other radar apparatuses and measure azimuth/elevation information of an object with high resolution at both a mid/long distance and a short distance.).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the orthogonal linear transmit/receive array radar of Lalezari and the frequency scanning radar of Cattle to include the radar apparatus and method of Lee.  One would have been motivated to do so in order to advantageously reduce interference (Lee 0202).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, Lee merely teaches that it is well-known to incorporate the particular antenna configuration.  Since both the previous combination and Lee disclose similar automotive radar, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 12, Lalezari in view of Cattle and Lee teach The antenna module of claim 10, wherein the first transceiver is further configured to scan a subject location in azimuth while the second transceiver scans the field- of-view in elevation at the subject location in azimuth (Lalezari fig 5).  

	Regarding claim 13, Lalezari in view of Cattle and Lee teach The antenna module of claim 12, wherein the first transceiver is further configured to steer the first RF beams (Cattle 0051 “beam scanning can be used to steer a beam through a large aperture to examine a useful field of view”) to 
a subsequent location in azimuth when the second transceiver completes scanning the field-of-view in elevation at the subject location in azimuth (Cattle 0069 “discrete beam positions over the scanning range. This gives 1,200 “pixels” in the horizontal/azimuthal direction.”). 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the orthogonal linear transmit/receive array radar of Lalezari to include the frequency scanning radar of Cattle.  One would have been motivated to do so in order to advantageously create high resolution imaging at a low cost (Cattle 0053).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, Cattle merely teaches that it is well-known to incorporate the particular transmit/receive configuration.  Since both Lalezari and Cattle disclose similar scanning radar, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


	Regarding claim 14, Lalezari in view of Cattle and Lee teach The antenna module of claim 10, wherein the antenna module is configured to radiate one or more radio frequency (RF) beams with an analog beamforming antenna in a plurality of directions (Cattle 0081 “analog beamforming action of the fixed phase shifts between consecutive elements of first antenna set 402”) 
using one or more phase control elements (Cattle 0052 “controllable phase shift ”) and to 
generate radar data capturing a surrounding environment from one or more received RF return signals  (Cattle 0087 “identify, e.g. using a corresponding first representation of radar signals, first spatial data at spatial locations along a first dimension corresponding to the plurality of unique beam angles”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the orthogonal linear transmit/receive array radar of Lalezari to include the frequency scanning radar of Cattle.  One would have been motivated to do so in order to advantageously create high resolution imaging at a low cost (Cattle 0053).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, Cattle merely teaches that it is well-known to incorporate the particular beamforming configuration.  Since both Lalezari and Cattle disclose similar scanning radar, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 15, Lalezari in view of Cattle and Lee teach The antenna module of claim 14, wherein the antenna module is further configured to generate first radar data from the one or more received RF return signals in the first axis and second radar data from the one or more received RF return signals in the second axis (Cattle 0111 “signal processing modules 214 can gather polarization data associated with the responses received at the first polarization and the second polarization. Polarization data can include applicable data related to transmission and receipt of radar signals”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the orthogonal linear transmit/receive array radar of Lalezari to include the frequency scanning radar of Cattle.  One would have been motivated to do so in order to advantageously create high resolution imaging at a low cost (Cattle 0053).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, Cattle merely teaches that it is well-known to incorporate the particular transmit/receive configuration with respect to a first and second axis.  Since both Lalezari and Cattle disclose similar scanning radar, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Regarding claim 16, Lalezari in view of Cattle and Lee teach The radar system of claim 1, wherein the first range is a long range and the second range is a short range (Lee 0202 “in FIGS. 4 to 6 and makes frequency bands and signal waveforms of transmission signals different in a short-range detection mode and a mid/long-range detection mode, thereby being able to avoid interference with other radar apparatuses and measure azimuth/elevation information of an object with high resolution at both a mid/long distance and a short distance.”; fig 8).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the orthogonal linear transmit/receive array radar of Lalezari and the frequency scanning radar of Cattle to include the radar apparatus and method of Lee.  One would have been motivated to do so in order to advantageously reduce interference (Lee 0202).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, Lee merely teaches that it is well-known to incorporate the particular antenna configuration.  Since both the previous combination and Lee disclose similar automotive radar, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Regarding claim 17, Lalezari in view of Cattle and Lee teach The radar system of claim 16, wherein the radar system is adapted for a vehicle (Lalezari 4:54 “vehicle collision avoidance”), and wherein the second transceiver is adapted to generate a wide beam and lower gain (Cattle 0076 “ The antenna elements of the second set of antennas 304 can have a beam width that encompasses an area of interest while having low directivity.”) 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Elad teaches (Elad 0027 “ For detection of distant targets (Long Range Radar, useful when traveling at high speed) a high gain and narrow beam width antenna is chosen. For detection of close targets (Short Range Radar, useful when traveling slowly through a crowded environment) a low gain and wide beam width antenna is chosen.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the orthogonal linear transmit/receive array radar of Lalezari and the frequency scanning radar of Cattle and the radar apparatus and method of Lee to include the MIMO radar of Elad.  One would have been motivated to do so in order to advantageously improve spatial resolution of the radar while keeping power consumption low (Elad 0023).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, Elad merely teaches that it is well-known to incorporate the particular antenna configuration.  Since both the previous combination and Elad disclose similar automotive radar, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 18, Lalezari in view of Cattle and Lee teach The radar system of claim 17, wherein the first transceiver is adapted to generate a narrow directed beam for decision making when the vehicle is moving at a high speed (Elad 0027 “ For detection of distant targets (Long Range Radar, useful when traveling at high speed) a high gain and narrow beam width antenna is chosen. For detection of close targets (Short Range Radar, useful when traveling slowly through a crowded environment) a low gain and wide beam width antenna is chosen.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the orthogonal linear transmit/receive array radar of Lalezari and the frequency scanning radar of Cattle and the radar apparatus and method of Lee to include the MIMO radar of Elad.  One would have been motivated to do so in order to advantageously improve spatial resolution of the radar while keeping power consumption low (Elad 0023).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, Elad merely teaches that it is well-known to incorporate the particular antenna configuration.  Since both the previous combination and Elad disclose similar automotive radar, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Regarding claim 19, Lalezari in view of Cattle and Lee teach The radar system of claim 1, wherein the first transceiver comprises an analog beamforming portion and a digital beamforming portion (Cattle 0082 “ coherent digital beamforming can be performed to focus the received signals into high-resolution pixels. This process is described in further detail later. In the horizontal dimension, an antenna can transmit signals with a narrow beamwidth. This antenna can implement analog beamforming, which focuses the beam in the horizontal dimension.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the orthogonal linear transmit/receive array radar of Lalezari to include the frequency scanning radar of Cattle.  One would have been motivated to do so in order to advantageously create high resolution imaging at a low cost (Cattle 0053).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, Cattle merely teaches that it is well-known to incorporate the particular transmit/receive configuration.  Since both Lalezari and Cattle disclose similar scanning radar, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Regarding claim 20, Lalezari in view of Cattle and Lee teach The radar system of claim 1, wherein the radar system is adapted for application in a vehicle (Lalezari 4:54 “vehicle collision avoidance”), 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Mcerlean teaches the vehicle having sensor fusion system (0033 “cross vehicle sensor fusion is happening locally at the first computing device.”) and a vehicle to vehicle (V2V) communication system (0019 “Example embodiments utilize sensor data transmitted from the other vehicle by means of vehicle-to-vehicle (V2V) communications”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the orthogonal linear transmit/receive array radar of Lalezari and the frequency scanning radar of Cattle to include the vehicle assistance system and method of Mcerlean.  One would have been motivated to do so in order to advantageously create more accurate data representations (Mcerlean 0033).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, Mcerlean merely teaches that it is well-known to incorporate the particular vehicular assistance models.  Since both the previous combination and Mcerlean disclose similar automotive radar, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim 2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lalezari (US PAT 8248298) in view of Cattle (US-20190324134) and Lee et al. (US-20190310358 hereinafter Lee), as applied to claims 1 and 10 above, further in view of Swope et al. (US-20150323662 hereinafter Swope).

	Regarding claim 2, Lalezari in view of Cattle and Lee teach The radar system of claim 1, wherein the first transceiver is further configured to scan the field of view along the first axis (Cattle 0045 “identifying first spatial data at first spatial locations along a first dimension corresponding to the unique beam angles using the first representation. Further, the method can include focusing the second representation of the plurality of radar signals. The method can also include identifying second spatial data at second spatial locations along a second dimension distinct from the first dimension using the second representation.”).
While Cattle discloses “[0162] the frequency-scanned radar imaging system can simultaneously transmit multiple beams and receive multiple”, Lalezari in view of Cattle does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Swope teaches a radar system with multiple transceivers that operate concurrently (Swope 0049 “concurrently operating antenna elements 1A, 1B, 2A and 2B lay on the plane 75”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the orthogonal linear transmit/receive array radar of Lalezari and the frequency scanning radar of Cattle to include the transceiver system and method of Swope.  One would have been motivated to do so in order to advantageously mitigate multi-path interference (Swope 0050).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Swope merely teaches that it is well-known to incorporate the particular concurrent transmission configuration.  Since both Lalezari in view Cattle and Swope disclose similar transceiver systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 11, Lalezari in view of Cattle and Lee teach The antenna module of claim 10, wherein the first transceiver is further configured to scan the field of view along the first axis (Lalezari fig 5).  
While Cattle discloses “[0162] the frequency-scanned radar imaging system can simultaneously transmit multiple beams and receive multiple”, Lalezari in view of Cattle does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Swope teaches a radar system with multiple transceivers that operate concurrently (Swope 0049 “concurrently operating antenna elements 1A, 1B, 2A and 2B lay on the plane 75”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the orthogonal linear transmit/receive array radar of Lalezari and the frequency scanning radar of Cattle to include the transceiver system and method of Swope.  One would have been motivated to do so in order to advantageously mitigate multi-path interference (Swope 0050).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Swope merely teaches that it is well-known to incorporate the particular concurrent transmission configuration.  Since both Lalezari in view Cattle and Swope disclose similar transceiver systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lalezari (US PAT 8248298) in view of Cattle (US-20190324134) and Lee et al. (US-20190310358 hereinafter Lee), as applied to claims 1 and 10 above, further in view of Tokutsu et al. (US-20030090409 hereinafter Tokutsu).

	Regarding claim 6, Lalezari in view of Cattle and Lee teach The radar system of claim 5, wherein the processing unit is further configured to: detect one or more objects from the first radar data and the second radar data (Cattle 0115 “object detection module can use applicable techniques for recognizing objects in images to detect objects in one or more images of the area of interest.”);

 and merge the first radar data with the second radar data to generate merged radar data (Cattle 0139 “imaging modules 222 can combine these different measurements to reconstruct a representation of the scatterers”).
Lalezari in view of Cattle does not explicitly teach determine whether at least one of the detected one or more objects is a same object between the first radar data and the second radar data and when the at least one of the detected one or more objects is the same object.
However, in a related field of endeavor, Tokutsu teaches determine whether at least one of the detected one or more objects is a same object between the first radar data and the second radar data and when the at least one of the detected one or more objects is the same object (Tokutsu 0016 “ only one set of merged target data is output for the same target”; 0053 “motorbike that is traveling together with a truck and is thus detected as the same target as the truck then separates from the truck, the data for the motorbike can then be immediately output as a newly appearing target.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the orthogonal linear transmit/receive array radar of Lalezari and the frequency scanning radar of Cattle to include the radar ranging and merging process of Tokutsu.  One would have been motivated to do so in order to advantageously resolving between merged targets that have been already identified (Tokutsu 0008-0011).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Cattle merely teaches that it is well-known to incorporate the particular transmit/receive configuration.  Since both Lalezari in view of Cattle and Tokutsu disclose similar scanning radar, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 7, Lalezari in view of Cattle and in further view of Tokutsu teach teaches The radar system of claim 6. 
Cattle further teaches wherein the processing unit is further configured to identify the detected one or more objects individually between the first radar data and the second radar data when the at least one of the detected one or more objects is not the same object (Cattle 0104 “image formation module 224 can generate an image of an object within the area of interest with respect to the orientation/first orientation of the frequency-scanning antenna(s) 210 and the orientation/second orientation of the illumination antenna(s) 212 using the first spatial data and the second spatial data.”; 0183 “detection module can function to identify one or more objects”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the orthogonal linear transmit/receive array radar of Lalezari to include the frequency scanning radar of Cattle.  One would have been motivated to do so in order to advantageously create high resolution imaging at a low cost (Cattle 0053).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, Cattle merely teaches that it is well-known to incorporate the particular transmit/receive configuration.  Since both Lalezari and Cattle disclose similar scanning radar, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Andrews (US-4649390) discloses “A single two dimension radar system having the capability of developing two dimensional data on all targets in its surveillance volume and three dimensional data for selected targets in its surveillance volume is disclosed. A single phased array antenna having two selectable elevation beam patterns, a wide beam and a narrow beam, is rotated in azimuth. In the two dimension mode, targets are detected and tracked in an azimuth and range position through use of the wide elevation beam. Upon selecting a particular target in track for three dimension data extraction, the radar system changes to the three dimension mode prior to the azimuth position of the selected target, and performs a sequential lobing process of the narrow beam in elevation angle. The power ratios of the target returns in the sequential lobes are analyzed and an elevation position of the selected target is determined. The radar system reverts to the two dimension mode after leaving the azimuth position of the selected target (See abstract).”
Wang et al. (US-10050336) discloses “An integrated slot waveguide antenna array for a radar system. The antenna array may include substrate integrated waveguide (SIW) elements, transmit, receive and processing electronics in a lightweight, low-cost, highly integrated package. The combination of antenna layout, specific dimensions of SIW features, including vias, terminal edges and slot placement may allow an efficient transmit and receive radar pattern as well as consistent, reliable and low cost manufacturing (See abstract).”
Tuxen et al. (US-US20210223378) discloses “A system for tracking the movement of an object includes a radar device having a first field of view. The radar device generates radar data indicating one of a range corresponding to a distance of a moving object within the first field of view from the radar device and a range rate corresponding to a rate at which the distance is changing relative to the radar device. The system also includes an imager having a second field of view at least partially overlapping the first field of view in an overlap field of view. The imager generates imager data measuring, when the object is in the second field of view, an angular position of the object relative to the imager in at least one dimension. In addition, the system includes a processor combining the radar data and imager data, when the object is in the overlap field of view, to identify a track of the object in at least two dimensions (See abstract).”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                                                                                                                                                                                         
/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648